Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claim 1-3, 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a reflectometer for allowing a test of a device, the reflectometer comprising:
 	a source of pulsed radiation; 
a first photoconductive element configured to output a pulse in response to irradiation from said pulsed source; 
a second photoconductive element configured to receive a pulse; 
a transmission line arrangement configured to direct the pulse from the first photoconductive element to the device under test and to direct the pulse reflected from the device under test to the second photoconductive element; and 
a photoconductive substrate, wherein at least one of the first photoconductive element and the second photoconductive element is formed on a first surface of the photoconductive substrate; 
wherein an RF or microwave absorbing sheet or coating  is provided over at least one of:
 at least part of the first surface of the photoconductive substrate;
at least part of a connector connected to the first photoconductive element;
at least part of a connector connected to the second photoconductive element; and 
at least part of the transmission line arrangement; and 
wherein the absorbing sheet or coating suppresses ringing in combination with all other elements in claim 1.

Regarding claims 2-3 and 5-17, the claims are allowed as they further limit allowed claim 1.

Regarding claim 18, the prior art of record does not teach alone or in combination a method of performing a reflectometry test on a device, the method comprising: 
providing a source of pulsed radiation; 
providing a first photoconductive element configured to output a pulse in response to irradiation from said pulsed source; 
providing a second photoconductive element configured to receive a pulse; and 
directing the pulse from the first photoconductive element to a device under test and directing the pulse reflected from the device under test to the second photoconductive element using a transmission line; 

 wherein an RF or microwave absorbing sheet or coating is provided over at least one of: 
at least part of the first surface of the photoconductive substrate;
at least part of a connector connected to the first photoconductive element;
 at least part of a connector connected to the second photoconductive element; and
 at least part of the transmission line arrangement and 
wherein the absorbing sheet or coating suppresses ringing in combination with all other elements in claim 18.

 	Regarding claims 19-20, the claims are allowed as they further limit allowed claim 18. 	In the parent case 13/984,980, US PGPUB 2014/0021963, now U.S. Patent 10,006,960 B2 none of the claims address limitations directed to an RF or microwave sheet or coating disposed as claimed for suppressing ringing. None of the claims in the present application address “overlap of pulses in the time domain” as do the claims of the patent ‘960.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866